DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention Group I, claims 1-16, in the reply filed on 08/24/2022 is acknowledged. Applicants’ preliminary amendment, filed on 08/24/2022, amending claims 18-20 to combine with Invention Group I, is acknowledged.
However, Applicants fail to elected Species A-G. A phone to Applicants’ representative on 08/29/2022, Applicants elected Species A, Figs. 1-8. Applicants designated claims 1-8, 12, and 18-20 read into Species A.
However, the examiner considers claims 6, 12, and 20 are features of Species E, Figs. 27-30, and also should be withdrawn.

Claims 6, 9-17, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species B-G, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/24/2022.
Claim Interpretations
The “A finishing and coating apparatus … wherein the laser is configured to finish the one or more optical components” of claim 1, a laser that is capable of “the finisher 23 can be used to heat the surface of the optical component, allowing the surface material to flow, in response to gravity and surface tension, to fill imperfections in the surface of the optical component” ([0058]), is considered read into the claim.
The “wherein the laser is configured to finish the one or more optical components prior to coating of the one or more optical components”, the timing of the operation is considered an intended use of the apparatus. 

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “an infrared window at a proximal end of the stationary portion”, the stationary portion has multiple ends, it is not clear proximal to what other component in the system.

Claim 19 will be examined inclusive proximal to any other  component of the system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (US 6603601, hereafter ‘601), in view of NAKANISHI et al. (US 20130011773, hereafter ‘773).
‘601 teaches some limitations of:
	Claim 1: A carbon dioxide laser lens comprising an anti-reflective film by forming a BaF2 and a ZnSe films on a lens substrate comprising ZnSe was manufactured with the following process by using vapor deposition unit 100 shown in FIG. 1 (col. 5, lines 37-40), Xe gas ion beams 501 were irradiated onto the lens substrates 201 and 202 for 10 minutes from said ion gun 106 at the ion beam voltage of 600 V as shown by dotted arrows, whereby the surfaces of the substrates were cleaned and smoothed (col. 5, lines 59-63, the claimed “A finishing and coating apparatus comprising”): 
the ambient pressure inside a chamber 150 was set to a predetermined vacuum degree by evacuating gases inside the chamber 150 from exhaust port 102  (col. 5, lines 50-52, the claimed “a housing defining a chamber” and requires “a vacuum pump system configured to create a vacuum within the chamber”);
 lens substrates 201 and 202 that had been ultrasonically cleaned were attached to a deposition dome 101 (col. 5, lines 44-45, the claimed “a substrate holder disposed within the chamber configured to hold one or more optical components”); 
A deposition material 300 consisting of granular BaF2 was loaded into an electron beam vapor source 103, and a deposition material 400 of tablet-shaped ZnSe was loaded into an electron beam vapor source 104 (col. 5, lines 45-49, the claimed “a coating source”). 
 
	‘601 further teaches that Thereafter, the ion beam voltage of the ion gun 106 was changed to 200 V. … the deposition material 300 of BaF2 was heated by electron beams … BaF2 films were formed on the surfaces of the lens substrates 201 and 202 by irradiating BaF2 vapor flows 301 as shown by solid arrows using a vapor deposition method by means of electron beam heating (col. 5, line 66 to col. 6, line 8). In other words, finishing/smoothing is prior to coating.

	‘601 teaches ion beam to finish/smooth the surface of the optical element (col. 5, lines 59-63). ‘601 does not teach the other limitations of:
Claim 1: a laser comprising: a laser engine; and a laser beam delivery apparatus  configured to direct a beam from the laser engine toward the one or more optical components; and wherein the laser is configured to finish the one or more optical components prior to coating of the one or more optical components.

‘773 is an analogous art in the field of OPTICAL MEMBER BASE MATERIAL FOR EUV LITHOGRAPHY, AND METHOD FOR PRODUCING SAME (title), producing an optical member base material for EUVL, comprising performing the following in this order to obtain an optical member base material for EUVL: a preliminary-polishing step of preliminarily polishing a film forming surface and a back surface of the film forming surface of a glass substrate (abstract). ‘773 teaches that use can be made of any one polishing method selected from a group consisting of mechanical polishing, ion beam etching, gas cluster ion beam etching, plasma etching, MRF (Magnetorheological Finishing), and nano-abrasion by laser beam irradiation ([0038]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced ion beam cleaning and smoothing of ‘601 with laser beam irradiation, as taught by ‘773, for its suitability for smoothing with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Note laser beam requires a laser engine.

	‘601 further teaches the limitations of:
Claim 2: A deposition material 300 consisting of granular BaF2 was loaded into an electron beam vapor source 103, and a deposition material 400 of tablet-shaped ZnSe was loaded into an electron beam vapor source 104 (col. 5, lines 45-49, the claimed “wherein the coating source includes a coating body and the finishing and coating apparatus includes an electron gun, the electron gun configured to bombard the coating body to tra spnsform a portion of the coating body to a vapor phase to coat the one or more optical components”).
	Claim 4: another example is introduced in which a BaF2 film is formed on a ZnSe substrate by argon (Ar) gas ion assisted deposition (col. 2, lines 14-16, the claimed “wherein the coating source includes a gas delivery system”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘601 and ‘773, as being applied to claim 1 rejection above, further in view of Lee et al. (US 20130135741, hereafter ‘741).
The combination of ‘601 and ‘773 does not teach the limitations of:
	Claim 3: wherein the coating source includes a sputtering target and the finishing and coating apparatus includes an ion gun, the ion gun configured to direct ions at the sputtering target to eject material from the sputtering target to coat the one or more optical components.

‘741 is an analogous art in the field of OPTICAL COATING METHOD, APPARATUS AND PRODUCT (title), for making glass articles having optical coating and easy-to clean coating thereon (abstract), A particular example of an in-situ process is a box coater schematically depicted in FIG. 1A. The box coater is equipped with an electron beam (e-beam) source for optical coatings, a thermal evaporation source for the ETC coating material, and an ion beam or a plasma source for surface cleaning before coating and optical coating impaction during coating to increase the density of the coating and the smoothness of the coating surface ([0041]) The coating apparatus 100 generally comprises a vacuum chamber 102 having therein a magnetic rotatable dome 110 ([0050], 4th sentence). ‘741 teaches that the optical coatings are applied to glass substrates using PVD coating (sputtered or IAD-EB coated optical coating with thermal evaporation of the ETC coating) ([0043], IAD is ion assisted deposition).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have included sputtering and IAD, as taught by ‘741, to the optical element coating chamber 150 of ‘601, for its suitability for smoothing with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claims 5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘601 and ‘773, as being applied to claim 1 rejection above, further in view of Ushinsky et al. (US 20130235892, hereafter ‘892).
‘773 is silent on the details of the laser beam irradiation system. The combination of ‘601 and ‘773 does not teach the limitations of:
	Claim 5: wherein the beam delivery apparatus comprises a stationary portion and an extendable portion.
Claim 18: the laser beam delivery apparatus includes: a stationary portion having a longitudinal axis, the stationary portion configured to be mounted to a laser engine, and an extendable portion having one or more guiding components configured to direct the laser beam, and the extendable portion is configured to translate along the longitudinal axis of the stationary portion from a retracted position to an extended position.
Claim 19: wherein the beam delivery apparatus includes an infrared window at a proximal end of the stationary portion.

‘892 is an analogous art in the field of MINIATURIZED SOLID-STATE LASING DEVICE (title). ‘892 teaches that The N-ion plasma-assisted implantation may be performed in a vacuum. The vacuum chamber for conventional coating is further equipped with the N-ion discharge source. The implantation technique modifies and activates mating surfaces of crystal, ceramic, and glass, while compensating the depleted oxygen, and improving wetting ability and interaction of the lasing oxide materials with the metal coatings … The metallization starts immediately after the implantation and is performed in a vacuum in the same coating chamber ... the solid-state lasing device 100 includes an innovative and efficient fiber-optic type packaging platform having a telescopic arrangement for precise laser cavity and the thermal and stress management features that facilitate precise conditions for single-mode short pulse lasing ([0028]), FIGS. 1A and 1B illustrate an example miniaturized solid-state lasing device 100 according to the teachings of the present disclosure. The solid-state lasing device 100 includes a micro-chip oscillator (MCO) 102 affixed to a first tube 104, and a volume Bragg grating (VBG) plate 106 affixed to a second tube 108 that is configured to be telescopically inserted into the first tube 104 with a slip fit such that the MCO 102 may be concentrically aligned with and is positioned at a specified distance d from the VBG plate 106 ([0019], the second tube 108 is “an extendable portion” while the first tube 104 is “a stationary portion”). ‘892 also teaches that  the MCO 102 includes Nd3+YAG and Cr4+YAG bonded plates and dielectric coatings (mirrors) producing a 1064 nanometer pulsed light output ([0021], 1064 nm = 1.064 [Symbol font/0x6D]m is IR range), The solid-state lasing device 200 also includes a first lens 216 and a second lens 218 configured in the first tube 204 (Fig. 2, [0030], last sentence, therefore, IR window).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a telescopic arrangement system with first stationary tube 104 and second extandable tube 108 and IR window 216, 218 of ‘892, for the purpose of miniturized laser guide, as taught by ‘892. 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over ‘601 and ‘773, as being applied to claim 1 rejection above, further in view of Loan et al. (US 6136725, hereafter ‘725).
The combination of ‘601 and ‘773 does not teach the limitations of:
	Claim 7: wherein the housing includes a plurality of chambers.
	Claim 8: wherein each of the plurality of chambers is separated from an adjacent chamber by a load lock.

‘725 is an analogous art in the field of Method For Chemical Vapor Deposition Of A Material On A Substrate (title), dispensing a precursor to a vaporizer positioned within a vaporization chamber and delivering a vapor to a process chamber (abstract), used to deposit optical dielectric coatings, anti-reflection coatings (col. 25, lines 63-64). ‘725 teaches that  In addition to the CVD apparatus 10 of this invention, the cluster tool 120 includes an entrance load lock 126, an exit load lock 128 (Fig. 15, col. 22, lines 51-53).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a cluster tools with load locks of ‘725, to accommodate the optical element coating chamber 150 of ‘601, for the purpose of loading and unloading the optical coating products.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4137865 is cited for “retractable means extendable from the exterior of said apparatus through said auxiliary chamber and into said growth chamber” (claim 1). US 5532451 is cited for telescopic conduits 14 parallel to slideways 12, 13, to respective laser beam sources G1, G2 (Fig. 1). US 5760362 is cited for robot arm manipulating optical fiber of laser 4 (Fig. 7). US 20200024728 is cited for ion beam sputter for optical coating of a dome holder (Fig. 2, [0053]). CN 108179386 is cited for “on the optical path of the pulse laser beam, focusing lens closest to the target through a telescopic pipe installed on the coating chamber of the shell” (page 10, second complete paragraph).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716